DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Magers (Patent No.: US 9621387B1) and further in view of Savoj (Pub. No.: US 2011/0092169A1).
With respect to claim 1:
Magers discloses a mixer with local oscillator leakage compensation, the mixer comprising a first double-balanced mixer core (fig.1, item 300 include double-balanced mixer 304, 310) comprising first differential output nodes (fig.1, output 15, 17), the first double-balanced mixer core configured to mix a first input signal with a first local oscillator signal (fig.1, with mixer 304 and 310 representing first input signal mixed with oscillator 316); the differential output nodes configured to provide a first differential output signal based on the first input signal and the first local oscillator signal mixed by the first double-balanced mixer core and a second double-balanced mixer core comprising second differential output nodes (fig.1, output 16, 18),  the second double-balanced mixer core configured to mix a second input signal with a second local oscillator signal (fig.1, items 308, 314 with oscillator 316), the second input signal being approximately 180 degree out of phase with the first input signal (col.9, line 43-61 ), and the second local oscillator signal being approximately 180 degree out of phase with the first local oscillator signal (col.9, line 43-61 ); wherein the differential output nodes are electrically connected to the second differential output nodes (fig. 1 and 2), and the first double-balanced mixer core and the second double-balanced mixer core are arranged to compensate for local oscillator leakage (col.13, line 40-67).
Magers does not explicitly disclose the second differential output nodes configured to provide a second differential output signal based on the second input signal and the second local oscillator signal mixed by the second double-balanced mixer core, wherein the second differential output signal that is approximately in phase 
Savoj discloses the second differential output nodes configured to provide a second differential output signal based on the second input signal and the second local oscillator signal mixed by the second double-balanced mixer core, wherein the second differential output signal that is approximately in phase with the first differential output signal, the second input signal being approximately 180 degree out of phase with the first input signal (fig.2 with four signals from local oscillator 136 and each signal defines phase shift as seen in the figure 0 degree, 180, 270 and 90 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Savoj into the teaching of Magers for high performance. 
With respect to claims 2, 16:
Magers discloses the mixer wherein the first differential output nodes of the first-double balanced mixer core and the second-double balanced mixer core are configured to provide a differential radio frequency signal (fig. 6).
With respect to claim 3:
Magers discloses the mixer further comprising a combiner configured to combine the differential radio frequency signal with another differential radio frequency signal provided by another pair of double-balanced mixer cores that mix the first and second input signals with third and fourth local oscillator signals that are approximately 180 out of phase with each other and at least partially out of phase with the first and second local oscillator signals, respectively (fig. 1 and 2 and col.9, line 43-61) .
With respect to claims 4:
Magers discloses the mixer wherein the combiner is a Wilkinson combiner circuit (col.12, line 5-7).
With respect to claims 5, 12, 19:
Magers discloses the mixer wherein the first double-balanced mixer core has a first layout, the second double-balanced mixer core has a second layout, and the first layout and the second layout are arranged to cause the local oscillator leakage to be reduced (col.12, line 30-46).
With respect to claims 6, 13, 20:
Magers discloses the mixer wherein the first and second layouts are substantially mirror images of each other and contribute to a first local oscillator leakage signal generated by the first double-balanced mixer core being substantially equal in value and opposite in sign with a second local oscillator leakage signal generated by the second double-balanced mixer core (col.4, line 3-35).
With respect to claims 7, 14:
Magers discloses the mixer wherein the mixer is a passive mixer (abstract).
With respect to claim 8:
Magers discloses a transmitter with local oscillator leakage compensation, the transmitter comprising: a multi-core mixer configured to upconvert input signals (fig.6, item 662 is a multi-core mixer) and provide a radio frequency output signal (fig.6 with antenna on transmit side), the multi-core mixer comprising a first double-balanced mixer core configured to mix a first input signal with a first local oscillator signal (fig.1, item 304, 310 is the first mixer with oscillator 316); and a second double-balanced (fig.1, item 308, 314 is the second mixer with oscillator 316); the second local oscillator signal being approximately 180 out of phase with the first local oscillator signal (col.9, line 43-61 ); wherein the multi-core mixer is configured to generate the radio frequency output signal by at least combining the first differential output signal from the first double-balanced mixer with the  second differential output signal from the second double-balanced mixer so as to compensate for local oscillator leakage (col.5, line 59-col.6, line 14 explained the principle behind the figure 1 which feature a modulator and demodulator topology that utilizes two-phase quadrature LO generation, using a local oscillator (LO) and col.13, line 40-67 discloses leakage compensation); and a radio frequency amplifier comprising an input coupled to an output of the multi-core mixer (fig. 6, item 662 include an amplifier with an input coupled to multi-core mixer).
Magers does not explicitly disclose the second differential output nodes configured to provide a second differential output signal that is approximately in phase with the first differential output signal, the second input signal being approximately 180 degree out of phase with the first input signal.
Savoj discloses the second differential output nodes configured to provide a second differential output signal that is approximately in phase with the first differential output signal, the second input signal being approximately 180 degree out of phase with the first input signal (fig.2 with four signals from local oscillator 136 and each signal defines phase shift as seen in the figure 0 degree, 180, 270 and 90 degrees).

With respect to claim 9:
Magers discloses the transmitter wherein the first and second input signals area differential input signals, the first and second local oscillator signals are differential local oscillator signals, and the first and second output signals are differential output signals (col.2, line 65-col.3, line 31).
With respect to claim 10:
Magers discloses the transmitter wherein the multi-core mixer further comprises a combiner configured to combine a combination of the first output signal and the second output signal with a second combination signal, the second combination signal being a combination of a third output signal generated by a third double-balanced mixer core and a fourth output signal generated by a fourth double-balanced mixer core (fig.3 and 4 with the combiner combining first, second, third and fourth).
With respect to claims 11:
Magers discloses the transmitter wherein the combiner is a Wilkinson combiner circuit (col.12, line 5-7).
With respect to claim 15:
Magers discloses a method of mixing signals with local oscillator leakage compensation, the method comprising providing a first local oscillator signal to a first double-balanced mixer core and a second local oscillator signal to a second double-balanced mixer core (fig.1, item 13 and 14 represents local oscillator signals), wherein the second local oscillator signal is approximately 180 out of phase with the first local oscillator signal (col.9, line 43-61 ); mixing, with the first double-balanced mixer (fig.1, with mixer 304 and 310 representing first input signal mixed with oscillator 316); mixing, with the second double-balanced mixer core, a second input signal with the second local oscillator signal to generate a second differential output signal (fig.1, items 308, 314 with oscillator 316), and combining the first differential output signal with the second differential output signal to compensate for local oscillator leakage (col.5, line 59-col.6, line 14 explained the principle behind the figure 1 which feature a modulator and demodulator topology that utilizes two-phase quadrature LO generation, using a local oscillator (LO) and col.13, line 40-67 discloses leakage compensation
Magers does not explicitly disclose the second differential output nodes configured to provide a second differential output signal that is approximately in phase with the first differential output signal, the second input signal being approximately 180 degree out of phase with the first input signal.
Savoj discloses the second differential output nodes configured to provide a second differential output signal that is approximately in phase with the first differential output signal, the second input signal being approximately 180 degree out of phase with the first input signal (fig.2 with four signals from local oscillator 136 and each signal defines phase shift as seen in the figure 0 degree, 180, 270 and 90 degrees).
With respect to claim 17:
Magers discloses the method further comprising combining, with a combiner, the first and second differential output signals with third and fourth differential output signals 
With respect to claim 21:
Magers in view of Savoj discloses the mixer of claim 1 further comprising a third double-balanced mixer core comprising third differential output nodes, the third double-balanced mixer core configured to mix a third input signal with a third local oscillator signal, the third input signal being approximately 90 degree out of phase with the first -5-Application No.: 16/156,669 Filing Date:October 10, 2018 input signal, the third local oscillator signal being approximately 90 degree out of phase with the first local oscillator signal, and the third differential output nodes configured to provide a third differential output signal, and a fourth double-balanced mixer core comprising fourth differential output nodes, the fourth double-balanced mixer core configured to mix a fourth input signal with a fourth local oscillator signal, the fourth differential output nodes configured to provide a fourth differential output signal, the fourth input signal being approximately 180° out of phase with the third input signal, and the fourth local oscillator signal being approximately 180° out of phase with the third local oscillator signal, wherein the third differential output nodes are electrically connected to the fourth differential output nodes, and wherein the third double-balanced mixer core and the fourth double-balanced mixer core are arranged to compensate for local oscillator leakage (fig.1 and 2 of Magers discloses four mixers 304, 308, 310 and 314 all of which have input and output and a local oscillator 19 feeding the four mixers, while Savoj discloses the concept of oscillator with four signals having 0,  90, 180 and 270 degree phase shift as in fig.2. This oscillator signal can be used in place of Magers fig.1 and 2 so that the third input signal being approximately 90 degree out of phase .


Response to Arguments
Applicant's arguments filed11/30/2020 have been fully considered but they are not persuasive. Regarding claims 1, 8, 15, applicant argued that none of the cited prior art discloses the limitations as claimed. Examiner respectfully disagrees with this statement because Magers in combination with Savoj discloses the claimed limitation for example Savoj discloses two mixers in fig. 2 with differential input and output, see fig.2. Oscillator 210 in fig. 2 produces four signals with phase 0, 180, 270 and 90 degree. Oscillators signals 0 and 180 degree are inputted into mixer 124a with input RFinp to get a differential output and same thing applied to mixer 124b with oscillator signals 270 and 90 degree to form a differential output Qout. 
Examiner encourage attorney of record to call for an interview if this will help to move the case forward.
Other References: 
Pinel (Pub. No.: US 2010/0093299A1)…..fig. 3
Fujii (Patent No.: US 8244197B2)…fig. 1


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649